Title: John Adams to John Jay, 9 March 1785
From: Adams, John
To: Jay, John


        
          Sir
          Auteuil near Paris 9. March 1785
        
        Permit me to congratulate the United States, upon the Acquisition of a Minister of foreign Affairs, whose long Services have So justly acquired their Confidence and whose Experience as well as his Talents, so fully qualify him for this important Trust.
        The joint Dispatches of their Ministers here will inform Congress of the Slow Progress of the Negotiations entrusted to their Care. These delays are owing to the ordinary Character of the Deliberations of Courts, and are in no measure occasioned by any Inattention or Inactivity on our Part, and as they are irremediable must be Submitted to with Patience.
        I must beg Leave to repeat a request mentioned in Several of my late Letters, that Congress would be pleased to transmit the Ratification of my last Loan which I opened a Year ago in Holland and is long Since full. The Delay of the Ratification has an ill Effect.— Congress will be pleased too to give Orders if it is not yet done as I hope it has been, concerning near a Million of Guilders, which remain in the Hands of their Bankers at Amsterdam, as appears by Some Extracts of Letters inclosed
        I have lately enquired of the Baron de Stael, the Sweedish Ambassador, and of Mr D’Asp, the Sweedish Chargé des Affairs, an old Acquaintance at the Hague who has been lately removed to this Court, concerning the Presents given by their Court to the Barbary Powers. Both very obligingly promised to write to Stockholm for full Information, upon this Subject. I have written to Mr Dumas, to apply to Mr Bisdom and Mr Van der Hope, to learn the Sums given by the Republick. The Answers of those Gentlemen I have

communicated to my Colleagues, and Copies of them will be transmitted to Congress by, Mr Humphreys in the joint Dispatches. If We can avoid, this humiliating Tribute, I Should wish it with all my Heart, but am afraid We must Sooner or later Submit to it. I cant find it in my Heart, to wish ill Success to the two Empires, if they really have, as they are Suspected to have, the Project of driving wholly out of Europe, the Turkish Empire, because the Barbary Powers and their hatefull Piracies would probably come to an End at the sametime. We wait for Orders relative to these States, thinking it dangerous Saying a Word to Morocco, before We are ready to treat with all.
        There is at this Time So intimate a Connection, between France Sweeden and Holland, that I fancy, We Shall Scarcely perswade either of the latter to agree to any Supplementary Treaties unless the former Should Set the Example, which We cannot expect, considering the Opposition the Ministry meets with from the Merchants of the Sea Port Towns and even from Some Souvereign Courts. The ordonnance of 30 of August 1784, which moderates the rigour of the Letters Patents of October 1727 and admits Foreigners to the Commerce of the Colonies under certain Restrictions, has excited Remonstrances from the Merchants of Marseilles, Bourdeaux Rochelle, Nantes, St. Maloes and Havre de Grace, and the Parliament of Bordeaux, has remonstrated, and that of Bretagne, was very near it. The Marshall de Castries, is yet unmoved, but this Opposition will I fear discourage him from going further.—
        These Remonstrances attack, every Part of the first Article[;] They oppose the Free Ports, or “Entrepots,” They oppose the Liberty, to Strangers to import, Timber Coal, even Live Stock, but especially Salt Beef, Salt Fish, Rice, Indian Corn, Vegetables, Leather tanned or in the Hair, Pitch Tar, Turpentine. they are eager for reviving, the Regulation of 1727, and totally excluding all Foreigners from their Islands. in Short I see that french Merchants, consider their Colon[ies] and Colonists as English Merchants considered Us twenty Years ago. it is true that all have not been equally extravagant. Some have gone in their Remonstrances no farther, than against Salt Beef and Fish.
        Merchants whether French, English or Dutch are very bad Rulers of Colonies at a Distance, and their Mistakes if not firmly corrected by their Governments will make a Serious common Cause, between Americans northern and Western.
        The French Fisheries, in Consequence of the Extension of their

Limits by the Treaty of Peace, upon the Island of Newfoundland, and the free Communication between the United States and St. Peters and Miquelon, have Succeeded the last Year, in a remarkable manner. Marseilles, Bourdeaux & Rochelle, and many other Places have engaged in the Newfoundland Fishery with a new Ardour, and uncommon Profit. This is one Striking Advantage, arising wholly from their Alliance with Us, and they ought to be too Sensible of it, to wish So Soon, to exclude Us wholly from their Islands. The Government and more enlightened Part of the Nation are so, and will not give Way to the interested Clamours of those who see no further than their own private Profit.
        Nothing is more extravagant than the confident Pretensions of French and English Merchants, that they can Supply their own Islands. It is whimsical, but it is true, that the mercantile Spirit, Should be the most hostile to the Freedom of Commerce. Governments the most disposed to favour it, are continually Solicited by Bodies of Merchants, from partial Views and private Interests to restrain and Shackle it.
        England it is plain will never treat with Us here. and it is for Congress to determine, whether they will accept the Proposition of the Court of St. James and Send a Minister there, or renounce all Thoughts of treating with it, upon any Thing.
        Spain Seems equally averse to treating here. But if Mr Guardoqui has arrived, who has full Powers, Congress may treat with him at New York.
        The general State of Europe is critical, but the Claims of the Emperor, are so directly against Treaties, which interest so essentially all Europe, that I dont believe he will urge on a War, that must embroil all the World, and end not at all to his Advantage or Honour
        With very great Esteem and Respect / I have the Honour to be, Sir your / most obedient and most / humble servant
        
          John Adams
        
      